Citation Nr: 1145262	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  07-18 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for left knee chondromalacia.

2.  Entitlement to a disability rating in excess of 10 percent for right knee chondromalacia.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1986 to May 1989.  

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, inter alia, denied the Veteran's claim for entitlement to disabilities ratings in excess of 10 percent for service-connected bilateral knee disabilities.    

This case was previously before the Board in April 2009, at which time the Board denied a claim for service connection for disc herniation of the lumbar spine as secondary to the service-connected bilateral knee disabilities and remanded the issues currently on appeal for further evidentiary development.  The case has returned to the Board and is again ready for appellate action.

As support for his claim, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in March 2009.  The transcript of the hearing has been associated with the claims folder and reviewed.  

This appeal was certified in May 2011.  Thereafter, the attorney who previously represented the Veteran withdrew his accreditation to represent claimants before the VA, and subsequently withdrew his representation of the Veteran in this case in June 2011.  The attorney was sent a letter in August 2011 informing him that the decision to withdraw from representation after certification of an appeal is not a unilateral choice to be exercised at the discretion of the representative.  The attorney must first file a motion for withdrawal with the Board showing good cause for the withdrawal.  In September 2011, the Veteran was sent a letter informing him that his attorney had withdrawn his accreditation before the VA and inquiring as to whether he would like to authorize an organization or person to represent him.  To date, the Veteran has not responded to this matter.  Therefore, the Board will assume that the Veteran currently represents himself.

Finally, as the Board noted in its previous decision, based on the Veteran's testimony at the videoconference hearing in March 2009, he has raised a claim for direct service connection for a low back disorder.  The RO had previously denied direct service connection for lumbar strain in a June 1996 rating decision, which became final as the Veteran did not initiate an appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).  However, the Board may not entertain an application for review on appeal unless it conforms to the law.  38 U.S.C.A. § 7108 (West 2002).  The issue of whether new and material evidence has been received to reopen a previously denied claim for a low back disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

The Veteran's left knee and right knee exhibit a range of motion of 120 degrees in flexion and 0 degrees in extension.  Objective evidence of functional loss reveals mild pain on motion without additional limitation of motion on repetitive use.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for left knee chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 3.159, 4.1-4.7, 4.10, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5024 (2011).

2.  The criteria for a disability rating in excess of 10 percent for right knee chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 3.159, 4.1-4.7, 4.10, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5024 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in September 2005.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II; Quartuccio, supra.

Furthermore, a June 2006 letter from the RO further advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice in this case, such that there is no error in content. 

However, the Board acknowledges the RO did not provide notice pursuant to Dingess, supra, until after the rating decision on appeal; thus, there is a timing error as to the VCAA and Dingess notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  Here, the additional Dingess notice was provided after issuance of the initial AOJ decision in June 2006.  However, both the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) and the Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, with a subsequent readjudication of the claim, so that the essential fairness of the adjudication, as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after providing VCAA notice in September 2005, followed by Dingess notice in June 2006, the RO readjudicated the claim in an SOC dated in April 2007.  Thus, the timing defect in the notice has been rectified.  In any case, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of her claim.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regard to the additional notice requirements for increased rating claims, as is the case here, VCAA letters dated in June 2008 and May 2009 were compliant with the decision of the Court's decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Specifically, these letters advised the Veteran of the evidentiary and legal criteria necessary to substantiate higher ratings for his bilateral knee disabilities.  In any event, the Federal Circuit Court has vacated the Court's previous decision in Vasquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Nevertheless, overall, the Board is satisfied that the RO provided both generic and specific VCAA notice as to the increased rating claim when considering all of the VCAA letters provided.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs) and VA treatment records.  The VA also has afforded the Veteran VA examinations in connection with his claim.  Moreover, the Veteran was afforded an opportunity to provide testimony at a videoconference hearing in March 2009.  Thus, there is no indication that any additional evidence remains outstanding.  The duty to assist has been met.  38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its April 2009.  Specifically, the April 2009 remand instructed the RO to request from the Veteran information concerning any VA and private treatment he received for his bilateral knee disorder since September 2005, and to obtain any such treatment records identified by the Veteran.  The RO also was to schedule for the Veteran a VA examination to determine the current nature and severity of his service-connected bilateral knee disorder.  In this regard, the Board finds that the RO has complied with the Board's remand directives to the extent possible.  The RO sent the Veteran a request for medical treatment records in May 2009, to which the Veteran did not respond.  The Veteran also was provided a VA examination in January 2011.  The Board finds that the January 2011 VA examination report substantially complies with its April 2009 Board remand as it responded to the Board's queries.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficiently characteristic to identify the disease and the resulting disability, and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is, the Board must consider whether there have been times when the Veteran's disability has been more severe than at others.  If so, the Board may "stage" the rating.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim was filed (here, September 2004) until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  While older evidence is not necessarily irrelevant, it is generally not needed to determine the effective date of an increased rating.  See Francisco, supra.  

In this case, the Veteran's service-connected left knee and right knee chondromalacia are currently rated by analogy under Diagnostic Code 5014, osteomalacia, as 10 percent disabling for each knee.  38 C.F.R. §§ 4.20, 4.71a.  

Under Diagnostic Code 5014, it is indicated that the diseases under Diagnostic Codes 5013 through 5024 will be rated on limitation of motion of affected parts, as arthritis, degenerative, except gout, which will be rated under Diagnostic Code 5002.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a.  

However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R.  § 4.71a, Diagnostic Code 5003.  For purposes of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative arthritis under Diagnostic Code 5003.  Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  VAOPGCPREC 9-98.  

The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal ranges of motion of the knee are flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71a, Plate II.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, limitation of flexion of the leg, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is warranted for flexion limited to 30 degrees.  A maximum 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

When rating for limitation of extension of the leg under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is warranted for extension limited to 15 degrees.  A 30 percent disability rating is warranted for extension limited to 20 degrees.  A 40 percent disability rating is warranted for extension limited to 30 degrees.  A maximum 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

VA General Counsel recently held that separate ratings under Diagnostic code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for a disability of the same knee.  VAOPGCPREC 9- 2004 (Sept. 17, 2004). 

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

A review of the evidence of record reveals no treatment records from September 2004, one year prior to the date of the Veteran's claim for increased ratings, until the present.  

In May 2006, the Veteran was provided a VA examination of his knees.  At the time, the Veteran reported worsening bilateral knee symptomalogy, including pain on the sides of the knees, weakness, stiffness, locking, and fatigability.  He reported no swelling.  He indicated that it took him a while to "walk straight" again after periods of prolonged sitting or driving.  His knees would swell and increase in pain the day after he did lawn work.  He also had increased pain and swelling, and additional limitation during flare-ups, which would last for two days.  He used a topical cream for treatment.  He used no brace or other assistive device.  Limitations included running and sitting for a prolonged period of time.  He was able to perform activities of daily living.  He had been unemployed for five months at the time of the examination.  Examination of the knees revealed no swelling or tenderness in either knee.  Both knees had a range of motion of 100 degrees in flexion and 0 degrees in extension.  There was mild pain on motion with both knees, but no additional limitation of motion with repetitive use.  There was no instability in either knee.  X-rays of the knees were normal.

In January 2011, the Veteran was provided another VA examination of his knees.  At the time of the examination, he reported no prescribed bed rest or treatment due to his knees in the last 12 months.  He reported no effect of his bilateral knee disorder on activities of daily living.  He also reported no effect of his bilateral knee disorder on his usual occupation.  As for symptoms, the Veteran reported that he experienced mild (level 1-3) pain, stiffness with prolonged sitting, weakness, and instability.  The frequency and duration of these symptoms were constant.  However, he used no assistive device.  During flare-ups, he reported increased pain with grinding sensation, and increased weakness with cold weather changes and climbing.  He used only over-the-counter oral medication and topical pain medications for treatment.  Examination showed a normal gait and an erect posture.  There were no signs of atrophy or loss of tone.  Muscle strength testing was 5/5 and symmetrical.  Both knees had a range of motion, after three repetitions, of 120 degrees in flexion and 0 degrees in extension.  The medial and lateral collateral ligaments were stable with no laxity.  The anterior and posterior cruciate ligaments were stable with no laxity.  McMurray's testing was negative, though there was mild discomfort.  Grind testing was positive.  There was no instability or developmental abnormality.  No deformity, malalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or pertinent abnormal weight-bearing was found, except as noted above.  There was no loss of function with repetitive use.  The loss of function due to flare-ups could not be determined without resorting to speculation.  X-rays showed normal knees bilaterally.

Upon review of the evidence, the Board finds no support for ratings in excess of 10 percent for the Veteran's left knee and right knee chondromalacia under Diagnostic Code 5014.  38 C.F.R. § 4.7.  Specifically, the May 2006 and January 2011 VA examinations found that the range of motion for the Veteran's left knee and right knee were 100 and 120 degrees in flexion, and 0 degrees in extension.   These findings would be rated as noncompensable under Diagnostic Codes 5260 and 5261, and as 10 percent disabling under Diagnostic Code 5003.  

With regard to functional loss, the May 2006 VA examiner noted no swelling or tenderness.  While there was mild pain on motion with both knees, there was no additional limitation of motion with repetitive use.  The January 2011 VA examiner also noted normal muscle strength, with no atrophy, loss of tone, deformity, malalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or pertinent abnormal weight-bearing.  There was no loss of function with repetitive use.  However, grind testing was positive.  Both examiners found no instability in either knee.  Further, the Veteran reported no effect of his bilateral knee disability on his activities of daily living or on his occupation.  

Thus, overall, all of the factors of functional loss discussed above simply do not cause limited motion of the left knee and right knee of 15 degrees or 30 degrees in flexion or 15 or 20 degrees in extension.  The Board finds that the Veteran's functional loss is adequately represented in the 10 percent ratings for orthopedic manifestations of his bilateral knee disability.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.    




The Board finds that other diagnostic codes for disabilities of the knee and leg that provide for ratings beyond 10 percent are inappropriate for the facts of this case as the Veteran does not contend, and the VA examinations of record do not establish, ankylosis of the knee (Diagnostic Code 5256), other impairment of the knee (Diagnostic Code 5257), dislocated cartilage (Diagnostic Code 5258), removal of the cartilage (Diagnostic Code 5259), impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  Therefore, these diagnostic codes will not be applied.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

In summary, the Board finds that the evidence does not support disability ratings in excess of 10 percent for the Veteran's left knee and right knee chondromalacia.  38 C.F.R. § 4.3.  

The Board adds that there have been no occasions within the effective dates of the Veteran's service-connected disabilities when these disabilities have been more severe than their currently assigned ratings; thus, there is no basis to further "stage" the ratings for the disabilities currently on appeal.  See Hart, supra.

Finally, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds no evidence that the Veteran's bilateral knee disability markedly interferes with his ability to work.  In fact, the Veteran reported during the January 2011 VA examination that his bilateral knee disorder does not interfere with his usual occupation.  Furthermore, there is no evidence of exceptional or unusual circumstances, such as frequent hospitalizations, to suggest that the Veteran is not adequately compensated for his disabilities by the regular Rating Schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 (disability ratings are based on the average impairment of earning capacity).  





ORDER

A disability rating in excess of 10 percent for left knee chondromalacia is denied.

A disability rating in excess of 10 percent for right knee chondromalacia is denied.





____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


